Citation Nr: 0431288	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The appellant had periods of service with the United States 
Army Reserve between January 1981 and February 2001, 
including a period of active duty for training from June 15-
28, 1997.  A chronological statement of retirement points 
shows that she has had periods of active duty training every 
year from 1981 to 2000.  It appears that she usually had 
approximately two weeks of active duty training per year, 
with a few years (1984, 1985 and 1993) in which she had a 
total of approximately four weeks of active duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension.

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  The Board remanded the case 
for additional development in February 2001.  In June 2002, 
following additional development by the RO, the Board denied 
the appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Secretary of Veterans Affairs and the veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in May 2003.  The Board 
remanded the case to the RO in January 2004.  The case has 
now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The evidence which is of record includes service medical 
records such as the report of an electrocardiogram conducted 
in October 1988 as part of the appellant's over 40 
examination which shows that the results were considered to 
be borderline with low voltage and non specific STT changes.  
The report of a medical examination conducted at that time 
shows that blood pressure was 138/72.  

The report of a quadrennial examination conducted in December 
1992 reflects that the appellant's sitting blood pressure was 
138/102.  The summary of defects included increased blood 
pressure.  The report of an electrocardiogram conducted at a 
VA medical center in December 1992 shows that the results 
were interpreted as showing a normal sinus rhythm, and a T 
wave abnormality - consider anterior ischemia.  

The report of a service medical screening summary dated in 
January 1993 shows that the appellant's blood pressure of 
138/102 was mildly high, and that she should monitor it 
regularly and follow her doctor's suggestions regarding 
exercise, weight, diet, etc.  

The report of a medical examination conducted on June 24, 
1997, because the appellant was over 40, shows that her blood 
pressure reading was 135/94.  The summary of defects noted 
increased blood pressure.  It was recommended that her blood 
pressure be checked three times.  

A serial blood pressure check record also dated June 24, 
1997, shows that the appellant's blood pressure was taken 
repeatedly over the course of five days.  On the first day 
her morning readings were 162/96 on the left and 160/90 on 
the right.  Her afternoon readings that day were 160/82 on 
the left and 164/80 on the right.  On the second day her 
morning reading was 142/90 on the left and 138/90 on the 
right.  Her afternoon readings were 150/90 on the left and 
154/90 on the right.  On the third day her morning readings 
were 150/92 on the left and 150/90 on the right.  Her 
afternoon readings were 142/94 on the left and 150/90 on the 
right.  On the fourth day her morning readings were 134/96 on 
the left and 130/90 on the right.  Her afternoon readings 
were 150/90 on the left and 154/92 on the right.  On the 
fifth day, her morning readings were 140/90 on the left and 
142/90 on the right.  Her afternoon readings were 144/92 on 
the left and 150/90 on the right.  The record does not 
indicate that hypertension was diagnosed.   An 
electrocardiogram record shows that during the over 40 
examination the appellant was found to have a nonspecific T-
wave abnormality.  A diagnosis of inferior infarct, age 
undetermined, was crossed out.  

A letter dated in October 1997 from a private physician, 
Charles Quarles, M.D., reflects that he has followed the 
appellant for chronic sinusitis.  He stated that her blood 
pressures were usually normal.  He said that no EKG's had 
been done, so he could not comment about the onset of 
abnormal EKG's.  A letter from Dr. Quarles dated in September 
1998 indicates that the appellant was seen for hypertension.  

The appellant testified in support of her claim during a 
hearing held in January 2001.  She stated that when she first 
entered service in 1980 she did not have any problems with 
hypertension.  She also stated that she was never treated for 
hypertension until her period of active duty for training in 
June 1997.  Although the appellant's representative indicated 
that she was not feeling well and went on sick call, the 
appellant indicated instead that the elevated blood pressure 
readings in June 1997 were simply noted on a physical.  At 
that time she underwent a physical examination and then a 
five day blood pressure check was performed.  She also stated 
that she was not aware of having hypertension in 1992.  She 
said that she did exercises such as pushups and sit-ups 
during her period of active duty training.  She stated that 
her blood pressure problems first surfaced in the military, 
but conceded that her duties in the military, as a nurse at a 
hospital, were not really stressful and were the same as in 
her civilian job.  

In the decision of June 2002, the Board noted that the 
appellant contended that hypertension was incurred during a 
period of active duty for training in June 1997.  The Board 
found, however, that hypertension existed prior to that 
period of training and had not been aggravated.  In the Joint 
Motion, the parties noted, although the Board had cited 
evidence showing elevated blood pressure before the 1997 
period of active duty for training, the Board did not 
consider whether the elevated blood pressure may have been 
incurred or aggravated during an earlier period of active 
duty training.  The Joint Motion further noted that such 
consideration was impeded by the absence of service 
department confirmation of the exact dates of each period of 
appellant's active duty training, and that there is no 
service department statement that this information is 
unavailable.  The Board was instructed in the Joint Motion to 
again try to confirm each period of appellant's service 
before determining whether she incurred or aggravated a blood 
pressure disorder during one of those periods.  It was 
further noted in the Joint Motion that the Board should 
discuss whether the duty to assist required the VA to obtain 
a competent medical opinion as to whether any current 
hypertension is causally related to elevated blood pressure 
noted in service.  The Board concluded that such an opinion 
would be useful in evaluating the claim.  The case was 
remanded in January 2004 to obtain this development.

Significantly, only a portion of the requested development 
has been completed.  Attempts to locate additional service 
records proved to be futile.  The National Personnel Records 
Center reported in March 2004 that they had no records for 
the veteran.  Also, in response to a request for separation 
documents, the United States Reserve Personnel Command 
reported in August 2004 that a search was negative.   The 
Board finds that additional development is required to verify 
the exact dates of any such service.  One method which has 
not yet been attempted in this case is to contact the Defense 
Finance and Accounting Service and request records of the 
periods for which the veteran received pay.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In the Board's remand issued in January 2004, the Board 
requested a medical opinion as to whether manifestations of 
symptoms of hypertension noted so close to the beginning of 
the appellant's period of active duty for training in June 
1997 were such that the disease could not have originated in 
so short a period, and established pre-service existence 
thereof.  If so, the examiner was requested offer opinions as 
to (1) whether the pre-existing hypertension was aggravated 
during that June 1997 period of service and (2) the 
likelihood that hypertension had its onset or was aggravated 
during any previous period of service.  

The VA examiner concluded in the June 2004 examination report 
that the veteran's hypertension did in fact exist prior to 
the period of service in 1997.  Significantly, however, 
although offering the opinion that hypertension was not at 
least as likely as not related to service, the examiner did 
not address the remaining questions which had been asked.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the Defense 
Finance and Accounting Service and 
request that they identify the specific 
dates of all periods of active duty for 
training and inactive duty training in 
the Army Reserve.  For all records 
maintained by a federal department or 
agency, the VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  Upon completion of the foregoing 
verification of service dates, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
purpose of obtaining an addendum to the 
VA cardiovascular examination report.  
The same examiner is requested to review 
the evidence contained in the claims file 
(summarized above) and offer an opinion 
on the following questions: (1) whether 
the pre-existing hypertension was 
aggravated during that June 1997 period 
of service and (2) the likelihood that 
hypertension had its onset or was 
aggravated during any previous period of 
service.  A complete rationale should be 
provided for all opinions offered.  The 
claims file should be provided to the 
examiner prior to the examination and it 
is requested that the examiner indicate 
in the examination report if the 
appellant's medical records were 
reviewed.  Another physical examination 
is not required unless felt to be 
necessary by the VA examiner.  

3.  The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




